
	

113 HR 1416 IH: Cancer Patient Protection Act of 2013
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1416
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mrs. Ellmers
			 introduced the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committees on Ways
			 and Means and Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To terminate application of sequestration to payment for
		  certain physician-administered drugs under part B of the Medicare
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Cancer Patient Protection Act of
			 2013.
		2.Termination of
			 sequestration to payment for physician-administered drugs under part B of the
			 Medicare program
			(a)In
			 generalNotwithstanding the
			 presidential order issued on March 1, 2013, under section 251A of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a), the budgetary
			 resources sequestered under that order for payments for drugs and biologicals
			 under section 1847A of the Social Security Act (42 U.S.C. 1395w–4) shall be
			 available for obligation for drugs and biologicals furnished on or after the
			 date of the enactment of this Act in the same amount and manner as if such
			 order had not been issued.
			(b)Restoration of
			 reduced paymentsNotwithstanding such presidential order and
			 such section 251A, the Secretary of Health and Human Services shall make such
			 payments under part B of title XVIII of the Social Security Act as may be
			 required to reimburse for the reductions in the payments made under such order
			 for drugs and biologicals described in subsection (a) and furnished on or after
			 April 1, 2013, and before the date of the enactment of this Act.
			(c)ConstructionNothing
			 in this section shall be construed as affecting any other payments under title
			 XVIII of the Social Security Act or any other Act (other than under this
			 section) or as requiring or authorizing the reduction of other payments, under
			 such title or otherwise, by virtue of the application of this section.
			
